Citation Nr: 1419990	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  03-24 376	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a respiratory disorder, including asthma and chronic obstructive pulmonary disease (COPD) with complications due to medication.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from August 1957 to June 1958.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied his claim of entitlement to service connection for COPD with complications due to medication.  The RO also determined that new and material evidence had not been submitted to reopen a claim for service connection for asthma - a claim that previously had been considered and denied by the Board in a July 1975 decision.

In August 2006, as support for his claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board, more commonly referred to as a travel Board hearing.  In a subsequent December 2006 decision, the Board determined there was new and material evidence and, therefore, reopened the claim for service connection for asthma.  The Board then proceeded to readjudicate, but ultimately deny, the underlying claim for a respiratory disorder, inclusive of asthma and COPD.  The Veteran appealed the Board's decision, to the extent it was unfavorable, to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).

In a December 2007 Joint Motion, it was requested that the Court vacate the portion of the Board's decision that had denied service connection for a respiratory disorder, inclusive of both asthma and COPD with complications due to medication, and to remand the claim for further development and readjudication in compliance with directives specified.  The Court granted the Joint Motion for Remand in a January 2008 Order and returned the case to the Board.

In July and September 2008, to comply with the Court's Order and address the complex medical issues in this case, the Board requested expert opinions from the Veteran's Health Administration (VHA).  See 38 C.F.R. § 20.901(a) (2008).


In early April 2009, in response, the Veteran's attorney submitted additional evidence along with a waiver of initial consideration of that evidence by the RO or Appeals Management Center (AMC).  38 C.F.R. §§ 20.800, 20.903, 20.1304.  The Board proceeded to issue another decision in September 2009, again denying the claim for service connection for a respiratory disorder, including asthma and COPD with complications due to medication. The Veteran again appealed to the Court, and in a March 2010 memorandum decision the Court vacated the Board's September 2009 decision and remanded the claim for further proceedings consistent with its decision.  The Court entered judgment in April 2010.

In February 2011, after receiving the file back from the Court, the Board requested an independent medical expert (IME) opinion to address conflicting medical opinions in the file.  The Board received this IME opinion in March 2011, and again denied the claim in a subsequent September 2011 decision.  The Veteran again appealed to the Court and, pursuant to a February 2012 Joint Motion, the Board's decision was again vacated and the claim again remanded back to the Board for still further development and readjudication.  The Joint Motion found that remand was required because the March 2011 IME opinion was inadequate for rating purposes.

So to satisfy the terms of the Joint Motion, the Board requested additional IME opinions in January and February 2013.  After receipt of these opinions, the Veteran's attorney filed a motion requesting additional time to obtain and submit additional evidence and/or argument in response to these additional IME opinions.  The Board granted that motion in March 2014.  Unfortunately, however, the Veteran has died, in turn requiring dismissal of his claims.



FINDING OF FACT

On March 18, 2014, the Veteran's attorney notified the Board that this Veteran-appellant had died in November 2013 and that there was no one claiming entitlement to be substituted as the appellant for the purpose of processing this claim to completion.


CONCLUSION OF LAW

Because of this Veteran-appellant's death during the pendency of this appeal, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of this appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of this Veteran-appellant's death and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  


Although the attorney has indicated there is no one claiming entitlement to be substituted as the appellant for the purpose of processing this claim to completion, the Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing this claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


